Exhibit 10.38

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into by and between Basin Water, Inc., a Delaware corporation (the “Company”),
and Richard A. Reese (“Executive”), and shall be effective as of December 16,
2008 (the “Effective Date”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement (the “Prior Agreement”) dated as of January 17, 2008 (the “Original
Effective Date”); and

WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company, on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) Board. “Board” means the Board of Directors of the Company.

(b) Bonus. “Bonus” means an amount equal to the greater of (i) Executive’s
target annual bonus for the fiscal year in which the date of termination occurs,
or (ii) the bonus awarded to Executive for the fiscal year prior to the date of
termination. If any portion of the bonuses awarded to Executive consisted of
securities or other property, the fair market value thereof shall be determined
in good faith by the Board.

(c) Cause. “Cause” means any of the following:

(i) the commission of an act of fraud or embezzlement by Executive involving the
Company or any successor or affiliate thereof or Executive’s commission of any
other act of dishonesty that has a material adverse impact on the Company or any
successor or affiliate thereof;

(ii) a conviction of, or plea of “guilty” or “no contest” to, a felony by
Executive or any other crime involving moral turpitude (it being understood that
violation of the motor vehicle code does not constitute such a crime);

(iii) any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company or any successor or affiliate
thereof;

(iv) Executive’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any successor or affiliate thereof or any
other material misconduct on the part of Executive;



--------------------------------------------------------------------------------

(v) Executive’s ongoing and repeated failure or refusal to perform or neglect of
Executive’s duties as required by this Agreement, which failure, refusal or
neglect continues for fifteen (15) days following Executive’s receipt of written
notice from the Company’s President and Chief Executive Officer (the
“President”) or the Board stating with specificity the nature of such failure,
refusal or neglect; or

(vi) Executive’s breach of any material provision of this Agreement;

provided, however, that prior to the determination that “Cause” under clause
(i), (iii), (iv), (v) or (vi) of this Section 1(c) has occurred, the Company
shall (w) provide to Executive in writing, in reasonable detail, the reasons for
the determination that such “Cause” exists, (x) other than with respect to
clause (v) above which specifies the applicable period of time for Executive to
remedy his breach, afford Executive a reasonable opportunity to remedy any such
breach, if such breach is capable of being remedied, and (y) provide Executive
an opportunity to be heard prior to the final decision to terminate the
Executive’s employment hereunder for such “Cause”; provided, further, that prior
to the determination that “Cause” under clause (vi) of this Section 1(c) has
occurred as a result of an alleged breach by Executive of Section 3 of this
Agreement, the period provided to Executive to remedy such breach pursuant to
clause (x) above shall be at least ninety (90) days. The Company shall make any
decision that “Cause” exists in good faith. Any act, or failure to act, based
upon (A) authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company or any successor or affiliate,
or (B) any applicable California rules of professional conduct which provide
that Executive’s legal responsibilities as General Counsel or ethical
responsibilities as a lawyer prohibited such act or failure to act, shall be
conclusively presumed to be done, or omitted to be done, in good faith and in
the best interests of the Company or any successor or affiliate thereof.

The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Executive for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.

(d) Change in Control. “Change in Control” means and includes each of the
following:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules thereunder)
of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
voting securities, other than:

(A) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company,

 

2



--------------------------------------------------------------------------------

(B) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

(C) an acquisition of voting securities pursuant to a transaction described in
subsection (iii) below that would not be a Change in Control under subsection
(iii).

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section 1(d): an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; or

(ii) during any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clauses (i) or
(iii) of this Section 1(d)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two (2) year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)), directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(B) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (B) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or

 

3



--------------------------------------------------------------------------------

(iv) the Company’s stockholders approve a liquidation or dissolution of the
Company.

(e) Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the Treasury Regulations and other interpretive guidance issued
thereunder.

(f) Excise Tax. “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

(g) Good Reason. “Good Reason” means Executive’s voluntary resignation following
any one or more of the following that is effected without Executive’s written
consent:

(i) a material change in the geographic location at which Executive must perform
his duties (and the Company and Executive agree that the relocation of the
office of Executive more than fifty (50) miles from the Company’s facility in
Houston, Texas located at Two Kingwood Place, 700 Rockmead Dr., Suite 105,
Kingwood, Texas 77339 as of the Effective Date shall constitute a material
change);

(ii) a material diminution in Executive’s authority, duties or responsibilities
(in each case as compared to Executive’s authority, duties or responsibilities
on the Effective Date) (provided that the fact that the Company becomes a
subsidiary of an acquirer or a division of an acquirer shall not in and of
itself by considered a material diminution in Executive’s authority, duties or
responsibilities);

(iii) a material diminution in Executive’s base compensation, other than
pursuant to a Company-wide reduction of base compensation and target bonuses for
employees of the Company generally, provided that such reduction is no greater
in proportion to the reduction in base compensation for the Company’s other
senior executives;

(iv) a material diminution in the authority, duties or responsibilities of the
supervisor to whom Executive is required to report pursuant to Section 3(a); or

(v) any other action or inaction that constitutes a material breach by the
Company of its obligations to Executive under this Agreement. Executive shall
provide the Company with ninety (90) days written notice of the initial
occurrence of any of the foregoing events or conditions. The Company shall have
thirty (30) days after receipt of written notice of such event or condition from
Executive to remedy the breach or event. Executive’s termination by reason of
resignation from employment with the Company for Good Reason shall be treated as
involuntary. Executive’s resignation from employment with the Company for Good
Reason must occur within two (2) years following the initial existence of the
act or failure to act constituting Good Reason.

(h) Payment. “Payment” means any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

4



--------------------------------------------------------------------------------

(i) Permanent Disability. Executive’s “Permanent Disability” shall be deemed to
have occurred if Executive shall become physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his duties hereunder for a
period of ninety (90) consecutive calendar days or for one hundred twenty
(120) calendar days in any one hundred eighty (180) calendar-day period. The
existence of Executive’s Permanent Disability shall be determined by the Company
on the advice of a physician chosen by the Company and the Company reserves the
right to have the Executive examined by a physician chosen by the Company at the
Company’s expense.

(j) Stock Awards. “Stock Awards” means all stock options, restricted stock and
such other awards granted pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof.

2. Term of Agreement. Executive’s employment under this Agreement shall commence
on the Original Effective Date and continue until the third anniversary of the
Original Effective Date (the “Employment Term”).

3. Services to Be Rendered.

(a) Duties and Responsibilities. Executive shall serve as Vice President of
Marketing of the Company and shall perform such duties as are typical for that
position in public companies of similar size and industry. Any changes in
Executive’s title without his consent shall be deemed a material breach of this
Agreement by the Company. In the performance of such duties, Executive shall
report directly to the President, and shall be subject to the direction of the
President and the Board and to such limits upon Executive’s authority as the
President or the Board may from time to time impose. As of the Effective Date,
the President is Michael M. Stark. If the Company appoints a new President
and/or Chief Executive Officer to whom Executive will be required to report
without his consent, or if there is any change in Executive’s reporting
relationship without his consent, any such action shall constitute a material
breach of this Agreement by the Company. Executive hereby consents to serve as
an officer and/or director of the Company or any subsidiary or affiliate thereof
without any additional salary or compensation, if so requested by the President
or the Board. Executive shall be employed by the Company on a full time basis.
Executive’s primary place of work shall be the Company’s facility in Houston,
Texas, or such other location as may be designated by the President from time to
time (such locations referred to herein as the “Primary Work Locations”). The
Company shall not require or expect the Executive to relocate his residence from
the Houston, Texas metropolitan area as part of his job responsibilities and any
such requirement shall constitute a material breach of this Agreement by the
Company. Executive understands and agrees that he may be required to travel and
perform services for the Company at such other places within or outside the
United States as the President may direct from time to time, however,
Executive’s primary place of work shall remain the Primary Work Locations.
Executive shall be subject to and comply with the policies and procedures
generally applicable to senior executives of the Company to the extent the same
are not inconsistent with any term of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Exclusive Services. Executive shall at all times faithfully, industriously
and to the best of his ability, experience and talent perform to the
satisfaction of the President and the Board all of the duties that may be
assigned to Executive hereunder and shall devote substantially all of his
business time and efforts to the performance of such duties. Subject to the
terms of Section 6, this shall not preclude Executive from devoting time to
personal and family investments or serving on community and civic boards, or
participating in industry associations, provided such activities do not
materially interfere with his duties to the Company, as determined in good faith
by the President and the Board. Executive agrees that he will not join any
boards, other than community and civic boards (which do not materially interfere
with his duties to the Company), without the prior approval of the President or
the Board.

4. Compensation and Benefits. The Company shall pay or provide, as the case may
be, to the Executive the compensation and other benefits and rights set forth in
this Section 4, commencing as of the Original Effective Date:

(a) Base Salary. The Company shall pay to Executive a base salary of $200,000
per year (the “Base Salary”), payable in accordance with the Company’s usual pay
practices (and in any event no less frequently than monthly). Executive’s Base
Salary shall be subject to review annually by and at the sole discretion of the
Compensation Committee of the Board based on the Company’s performance,
Executive’s performance and taking into account the recommendation of the
President. Such adjusted annual base salary shall then become Executive’s “Base
Salary” for purposes of this Agreement.

(b) Bonus. Executive shall be eligible to receive a bonus based on achievement
of annual targeted revenue and net income, as established by the Compensation
Committee of the Board each fiscal year. If actual performance is less than
eighty percent (80%) of target, no bonus will be earned or paid. If actual
performance is eighty percent (80%) or more of target, then Executive shall earn
and be paid a bonus as a percentage of Base Salary as follows:

 

% of Target Achieved

   80 %   90 %   100 %   110 %   120 %+

% of Base Salary as Bonus

   15 %   30 %   50 %   60 %   75 %

All interim percentages will be calculated on straight-line, pro rata basis. For
this purpose, revenue and net income shall be defined to exclude contribution
from any future acquisitions, initiatives or other joint ventures of the
Company, unless specifically included by the Compensation Committee of the
Board, in advance and in writing. Any material reduction in Executive’s target
bonus hereunder shall constitute a material breach of this Agreement by the
Company.

In the event that the performance targets are not achieved, the Compensation
Committee of the Board in its sole discretion may elect to pay a discretionary
bonus of up to twenty-five percent (25%) of Base Salary or other amounts based
on other factors not related to achievement of the performance targets.

 

6



--------------------------------------------------------------------------------

(c) Benefits. Executive shall be entitled to participate in benefits under the
Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein. The Company shall provide Executive
long-term disability insurance at its cost in an amount equal to 70% of Base
Salary up to a maximum benefit of $12,500 per month (total benefit to be
provided through a combination of “group” program offered to all employees and
supplemental individual disability policy for Executive). The Company’s failure
to continue in effect compensation and benefit plans that provide Executive with
benefits that are no less favorable on an aggregate basis, both in terms of the
amount of benefits provided and the level of Executive’s participation relative
to other participants, to the benefits provided to Executive under the Company’s
compensation and benefit plans and practices on the Effective Date shall
constitute a material breach of this Agreement by the Company. Any amounts
payable under this Section 4(c) shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) and shall be paid in accordance with
Company policy but in no event later than the last day of Executive’s taxable
year following the taxable year in which Executive incurred the expenses. The
amounts provided under this Section 4(c) during any taxable year of Executive’s
will not affect such amounts provided in any other taxable year of Executive’s,
and Executive’s right to reimbursement for such amounts shall not be subject to
liquidation or exchange for any other benefit.

(d) Expenses. The Company shall reimburse Executive for reasonable out-of-pocket
expenses incurred in connection with the performance of his duties hereunder,
subject to (i) such policies as the Company may from time to time establish, and
(ii) Executive furnishing the Company with evidence in the form of receipts
satisfactory to the Company substantiating the claimed expenditures.
Additionally, the Company shall reimburse Executive for the reasonable expenses
of traveling to and living in Rancho Cucamonga, California. Any amounts payable
under this Section 4(d) shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv) and shall be paid in accordance with Company policy
but in no event later than the last day of Executive’s taxable year following
the taxable year in which Executive incurred the expenses. The amounts provided
under this Section 4(d) during any taxable year of Executive’s will not affect
such amounts provided in any other taxable year of Executive’s, and Executive’s
right to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit.

(e) Paid Time Off. Executive shall be entitled to such periods of paid time off
(“PTO”) each year as provided under the Company’s PTO policy and as otherwise
provided for senior executive officers, but in no event shall Executive be
entitled to less than four (4) weeks of PTO.

 

7



--------------------------------------------------------------------------------

(f) Equity Plans. Executive shall be entitled to participate in any
equity-based, incentive or other employee benefit plan that is generally
available to senior executive officers, as distinguished from general
management, of the Company. Except as otherwise provided in this Agreement,
Executive’s participation in and benefits under any such plan shall be on the
terms and subject to the conditions specified in the governing document of the
particular plan.

(g) Accelerated Vesting of Stock Awards.

(i) In the event of a Change in Control, the vesting and/or exercisability of
one hundred percent (100%) of Executive’s outstanding Stock Awards shall be
automatically accelerated immediately prior to the Change in Control.

(ii) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, in each case within twenty-four (24) months following
a Change in Control, the vesting and/or exercisability of one hundred percent
(100%) of Executive’s outstanding Stock Awards shall be automatically
accelerated as of the date of termination.

(iii) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, in each case prior to a Change in Control or more
than twenty-four (24) months following a Change in Control, the vesting and/or
exercisability of one hundred percent (100%) of Executive’s outstanding Stock
Awards shall be automatically accelerated as of the date of termination
(provided that the vesting and/or exercisability of any Stock Awards the vesting
of which is performance-based and with respect to which the performance
objectives have not been achieved as of the date of termination shall not be
accelerated pursuant to this clause (iii)).

(iv) The vesting pursuant to clauses (i), (ii) and (iii) of this Section 4(g)
shall be cumulative. The foregoing provisions are hereby deemed to be a part of
each Stock Award and to supersede any less favorable provision in any agreement
or plan regarding such Stock Award.

5. Termination and Severance. Executive shall be entitled to receive benefits
upon termination of employment only as set forth in this Section 5:

(a) At-Will Employment; Termination. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, award or compensation other than
as provided in this Agreement. Executive’s employment under this Agreement shall
be terminated immediately on the death of Executive. Upon Executive’s employment
termination for any reason, the Employer shall pay to Executive (or to the
Executive’s representative or estate, in the event of his death or Permanent
Disability), within ten (10) days after the date of termination, an amount equal
to the sum of (i) Executive’s Base Salary accrued through the date of
termination, (ii) any bonus earned and approved by the Compensation Committee as
of the date of termination under the Company’s bonus program, but not yet paid
to

 

8



--------------------------------------------------------------------------------

Executive, (iii) any amounts payable under any of the employee benefit plans of
the Company in accordance with the terms of such plans, (iv) any accrued but
unpaid vacation, in accordance with the terms of the Company’s vacation plan,
and (v) any unreimbursed expenses incurred by Executive under Section 4(d). Such
payments, rights and benefits described in clauses (i) through (v) of this
Section 5(a) are collectively referred to hereinafter as the “Accrued
Obligations.”

(b) Termination without Cause or for Good Reason.

(i) Termination Apart From Change in Control. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason prior to
a Change in Control or more than twenty-four (24) months following a Change in
Control, Executive shall be entitled to receive, in lieu of any severance
benefits to which Executive may otherwise be entitled under any severance plan
or program of the Company, the benefits provided below:

(A) the Company shall pay to Executive the Accrued Obligations in accordance
with Section 5(a);

(B) subject to Executive’s continued compliance with the provisions of
Section 6, Executive shall be entitled to receive severance pay in an amount
equal to the sum of:

(1) Executive’s Base Salary as in effect immediately prior to the date of
termination for the twelve (12) month period following the date of termination,
payable in a lump sum within ten (10) days following the effective date of
Executive’s Release (as defined below) but in any event no later than two and
one-half (2  1/2) months following the date of termination; plus

(2) an amount equal to Executive’s Bonus for the year in which the date of
termination occurs, prorated for the period of Executive’s service during the
year in which the date of termination occurs, payable in a lump sum within ten
(10) days following the effective date of Executive’s Release but in any event
no later than two and one-half (2 1/2) months following the date of termination;

(C) subject to Executive’s continued compliance with the provisions of
Section 6, for the period beginning on the date of termination and ending on the
date which is twelve (12) full months following the date of termination (or, if
earlier, the date on which Executive accepts employment with another employer
that provides comparable benefits in terms of cost and scope of coverage), the
Company shall pay for and provide Executive and his dependents with healthcare
benefits which are substantially the same as the benefits provided to Executive
immediately prior to the date of termination, including, if necessary, paying
the costs associated with continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If any of the
Company’s health benefits are self-funded as of the date of Executive’s
termination of employment, instead of providing continued health benefits as set
forth above, the Company shall instead pay to Executive an

 

9



--------------------------------------------------------------------------------

amount equal to (1) twelve (12) multiplied by (2) (A) 105% multiplied by (B) the
monthly premium Executive would be required to pay for continuation coverage
pursuant to COBRA for Executive and his dependents who were covered under the
Company’s health plans as of the date of Executive’s termination of employment
(calculated by reference to the premium as of the date of termination), payable
in a lump sum within ten (10) days following the effective date of Executive’s
Release (as defined below) but in any event no later than two and one-half (2 1/
2) months following the date of termination; and

(D) subject to Executive’s continued compliance with the provisions of
Section 6, during the twelve (12) months following the date of termination,
Executive shall be entitled to executive-level outplacement services at the
Company’s expense, not to exceed $15,000. Such services shall be provided by a
firm selected by Executive from a list compiled by the Company.

(ii) Termination In Connection With Change in Control. If Executive’s employment
is terminated by the Company without Cause or by Executive for Good Reason
within twenty-four (24) months following a Change in Control, Executive shall be
entitled to receive, in lieu of any severance benefits to which Executive may
otherwise be entitled under any severance plan or program of the Company, the
benefits provided below:

(A) the Company shall pay to Executive the Accrued Obligations in accordance
with Section 5(a);

(B) subject to Executive’s continued compliance with the provisions of
Section 6, Executive shall be entitled to receive severance pay in an amount
equal to the sum of:

(1) Executive’s Base Salary as in effect immediately prior to date of
termination for a period equal to twelve (12) months, payable in a lump sum
within ten (10) days following the effective date of Executive’s Release but in
any event no later than two and one-half (2 1/2) months following the date of
termination; plus

(2) an amount equal to Executive’s Bonus for the year in which the date of
termination occurs, payable in a lump sum within ten (10) days following the
effective date of Executive’s Release but in any event no later than two and
one-half (2 1/2) months following the date of termination;

(C) subject to Executive’s continued compliance with the provisions of
Section 6, for the period beginning on the date of termination and ending on the
date which is twelve (12) full months following the date of termination (or, if
earlier, the date on which Executive accepts employment with another employer
that provides comparable benefits in terms of cost and scope of coverage), the
Company shall pay for and provide Executive and his dependents with healthcare
benefits which are substantially the same as the benefits provided to Executive
immediately prior to the date of termination, including, if necessary, paying
the costs associated with continuation coverage pursuant to COBRA. If any of the

 

10



--------------------------------------------------------------------------------

Company’s health benefits are self-funded as of the date of Executive’s
termination of employment, instead of providing continued health benefits as set
forth above, the Company shall instead pay to Executive an amount equal to
(1) twelve (12) multiplied by (2) (A) 105% multiplied by (B) the monthly premium
Executive would be required to pay for continuation coverage pursuant to COBRA
for Executive and his dependents who were covered under the Company’s health
plans as of the date of Executive’s termination of employment (calculated by
reference to the premium as of the date of termination), payable in a lump sum
within ten (10) days following the effective date of Executive’s Release (as
defined below) but in any event no later than two and one-half (2 1/2) months
following the date of termination; and

(D) subject to Executive’s continued compliance with the provisions of
Section 6, during the twelve (12) months following the date of termination,
Executive shall be entitled to executive-level outplacement services at the
Company’s expense, not to exceed $15,000. Such services shall be provided by a
firm selected by Executive from a list compiled by the Company.

The payments and benefits provided for in this Section 5(b)(ii) shall only be
payable in the event Executive’s employment is terminated by the Company without
Cause or by Executive for Good Reason within twenty-four (24) months following a
Change in Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason prior to a Change in Control or
more than twenty-four (24) months following a Change in Control, then Executive
shall receive the payments and benefits described in Section 5(b)(i) and shall
not be eligible to receive any of the payments and benefits described in this
Section 5(b)(ii).

(c) Termination for Cause or Permanent Disability, Voluntary Resignation Without
Good Reason or Death. If Executive’s employment is terminated by the Company for
Cause or as a result of Executive’s Permanent Disability, by Executive without
Good Reason or as a result of Executive’s death, or if the Employment Term
expires and is not renewed by the Company, the Company shall not have any other
or further obligations to Executive under this Agreement (including any
financial obligations) except that Executive shall be entitled to receive the
Accrued Obligations in accordance with Section 5(a). In addition, if Executive’s
employment is terminated by the Company for Cause or as a result of Executive’s
Permanent Disability, by Executive without Good Reason or as a result of
Executive’s death, or if the Employment Term expires and is not renewed by the
Company, all vesting of Executive’s unvested Stock Awards previously granted to
him by the Company shall cease and none of such unvested Stock Awards shall be
exercisable following the date of such termination. The foregoing shall be in
addition to, and not in lieu of, any and all other rights and remedies which may
be available to the Company under the circumstances, whether at law or in
equity.

(d) Release. As a condition to the Executive’s receipt of any post-termination
benefits described in this Agreement, Executive shall execute a Release (the
“Release”) in the form attached hereto and incorporated herein as Exhibit A or
Exhibit B, as applicable. Such Release shall specifically relate to all of
Executive’s rights and claims in existence at the time of such execution,
including any claims related to Executive’s employment by the Company and his
termination of employment, and shall exclude any continuing obligations the
Company may have to Executive following the date of termination under this

 

11



--------------------------------------------------------------------------------

Agreement, any other agreement providing for obligations to survive Executive’s
termination of employment or any claims for benefits under the Company’s
“employee benefit plans” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)). It is understood that, as
specified in the applicable Release, Executive has a certain number of calendar
days to consider whether to execute such Release, and Executive may revoke such
Release within seven (7) calendar days after execution. Notwithstanding any
provision to the contrary in this Agreement, no amount shall be paid pursuant to
Sections 5(b)(i)(B), (C) or (D) or Sections 5(b)(ii)(B), (C) or (D) unless, on
or prior to the 60th day following the date of termination, Executive’s Release
has been executed and remains effective on such date and any applicable
revocation period has expired without the Release being revoked by Executive.

(e) Delay of Payments. Notwithstanding anything to the contrary in this
Agreement, if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code, as determined by the Company in accordance with Section 409A of the Code,
to the extent that the payments or benefits under this Agreement are subject to
Section 409A of the Code and the delayed payment or distribution of all or any
portion of such amounts to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion shall be paid or
distributed to Executive during the thirty (30) day period commencing on the
earlier of (x) the date that is six (6) months following Executive’s termination
of employment with the Company, (y) the date of Executive’s death, or (z) the
earliest date as is permitted under Section 409A of the Code.

(f) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of the Executive’s rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of Executive’s employment shall cease upon such
termination. In the event of a termination of Executive’s employment with the
Company, the Executive’s sole remedy shall be to receive the payments and
benefits described in Section 4(g) and this Section 5. In addition, Executive
acknowledges and agrees that he is not entitled to any reimbursement by the
Company for any taxes payable by Executive as a result of the payments and
benefits received by Executive pursuant to Section 4(g) or this Section 5,
including, without limitation, any excise tax imposed by Section 4999 of the
Code.

(g) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment or by retirement benefits; provided,
however, that loans, advances (other than salary advances) or other amounts owed
by Executive to the Company under a written agreement may be offset by the
Company against amounts payable to Executive under this Section 5; provided,
further, that, as provided in Section 5(b), Executive’s right to continued
healthcare benefits following his termination of employment will terminate on
the date on which he accepts employment with another employer that provides
comparable benefits in terms of cost and scope of coverage.

 

12



--------------------------------------------------------------------------------

(h) Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his offices prior to or on the effective date of termination
and to cease all activities on the Company’s behalf. Upon the termination of his
employment in any manner, as a condition to the Executive’s receipt of any
post-termination benefits described in this Agreement, Executive shall
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company. Executive shall deliver to
the Company a signed statement certifying compliance with this Section 5(h)
prior to the receipt of any post-termination benefits described in this
Agreement.

6. Certain Covenants.

(a) Noncompetition. Except as may otherwise be approved by the President and the
Board, during the term of Executive’s employment, Executive shall not have any
ownership interest (of record or beneficial) in, or have any interest as an
employee, salesman, consultant, officer or director in, or otherwise aid or
assist in any manner, any firm, corporation, partnership, proprietorship or
other business that engages in any county, city or part thereof in the United
States and/or any foreign country in a business which competes directly or
indirectly (as determined by the President and the Board) with the Company’s
business in such county, city or part thereof, so long as the Company, or any
successor in interest of the Company to the business and goodwill of the
Company, remains engaged in such business in such county, city or part thereof
or continues to solicit customers or potential customers therein; provided,
however, that Executive may own, directly or indirectly, solely as an
investment, securities of any entity which are traded on any national securities
exchange if Executive (x) is not a controlling person of, or a member of a group
which controls, such entity; or (y) does not, directly or indirectly, own one
percent (1%) or more of any class of securities of any such entity.

(b) Confidentiality. Executive hereby agrees that, other than as Executive
determines in good faith is necessary or appropriate in the discharge of his
duties hereunder, during the term of this Agreement and thereafter, he shall
not, directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as defined below). Executive further agrees that,
upon termination of his employment with the Company, all Confidential
Information in his possession that is in written or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Company and shall not be retained by Executive or furnished
to any third party, in any form except as provided herein; provided, however,
that, this Section 6(b) shall not apply to Confidential Information that (i) was
publicly known at the time of disclosure to Executive, (ii) becomes publicly
known or available thereafter other than by any means in violation of this
Agreement or any other duty owed to the Company by Executive, (iii) is lawfully
disclosed to Executive by a third party, (iv) is required to be disclosed by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
Executive to disclose or make accessible any information, or (v) is related to
any litigation, arbitration or mediation between the parties, including, but not
limited to, the enforcement of this Agreement. As used in this Agreement, the
term

 

13



--------------------------------------------------------------------------------

“Confidential Information” means: confidential information disclosed to
Executive or known by Executive as a consequence of or through Executive’s
relationship with the Company about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, product lists,
product road maps, technology specifications or other information related to the
products and services of the Company and its affiliates. Nothing herein shall
limit in any way any obligation Executive may have relating to Confidential
Information under any other agreement with or promise to the Company.

(c) Solicitation of Employees. Executive shall not during the term of
Executive’s employment and for the applicable severance period for which
Executive receives severance benefits following any termination hereof pursuant
to Section 5(b) above (regardless of whether Executive receives such severance
benefits in a lump sum payment) (the “Restricted Period”), directly or
indirectly, solicit or encourage to leave the employment of the Company or any
of its affiliates, any employee of the Company or any of its affiliates.

(d) Solicitation of Prospective Customers. Executive shall not during the
Restricted Period, directly or indirectly, solicit the business of any person or
entity that is a Prospective Customer (as defined below) or a customer or client
of the Company. As used herein, “Prospective Customer” shall mean any person or
entity whose business is being actively sought or in any way solicited, or known
by Executive to be a person or entity whose business is the subject of possible
solicitation by the Company. Executive expressly acknowledges that the length of
time involved in soliciting and obtaining the business of new customers can be
as long as two (2) years.

(e) Assignment of Inventions.

(i) Inventions. Executive will promptly disclose in writing to the Company
complete information concerning each and every invention, discovery,
improvement, device, design, apparatus, practice, process, software or computer
program, method or product, whether or not patentable or copyrightable, made,
developed, perfected, devised, conceived or first reduced to practice by
Executive, either solely or in collaboration with others, during Executive’s
employment under this Agreement, whether or not during regular working hours,
relating either directly or indirectly to the business, products or practices of
the Company (hereinafter referred to as the “Inventions”). Executive, to the
extent that he has the legal right to do so, hereby acknowledges that any and
all of the Inventions are the property of the Company and hereby assigns and
agrees to assign to the property of the Company any and all of Executive’s
right, title and interest in and to any and all of the Inventions without
further payment (it being agreed that any costs of effectuating such assignment
shall be paid by the Company).

(ii) Future Inventions. As to any future Inventions made by the Executive which
relate solely to the business, products or practices of the Company and which
are first conceived or reduced to practice during the term of Executive’s
employment with the Company, but which are claimed for any reason to belong to
an entity or person other than the Company, the Executive will promptly disclose
the same in writing to the Company and shall not disclose the same to others if
the Company, within twenty (20) days thereafter, shall claim ownership of such
Inventions under the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

(iii) Limitations. Pursuant to Section 2870 of the California Labor Code, the
provisions of this Section 6(e) shall not apply to any Invention meeting the
following conditions (an “Excluded Invention”):

(A) such Invention was developed entirely on the Executive’s own time; and

(B) such Invention was made without the use of any Company equipment, supplies,
facilities or trade secret information; and

(C) such Invention does not relate (x) directly to the business of the Company,
or (y) to the Company’s actual or demonstrably anticipated research or
development; and

(D) such Invention does not result from any work performed by Executive for the
Company.

(f) Rights and Remedies Upon Breach. If Executive breaches or threatens to
commit a breach of any of the provisions of this Section 6 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

(i) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and

(ii) Cessation of Payments, Accounting and Indemnification. The right and remedy
to cease all payments to Executive under Section 5(b) and to require Executive
(i) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (ii) to indemnify the Company against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual attorneys’ fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants.

(g) Severability of Covenants/Blue Pencilling. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions. If any court
determines that any of the Restrictive Covenants, or any part

 

15



--------------------------------------------------------------------------------

thereof, are unenforceable because of the duration of such provision or the area
covered thereby, such court shall have the power to reduce the duration or area
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. Executive hereby waives any and all right to
attack the validity of the Restrictive Covenants on the grounds of the breadth
of their geographic scope or the length of their term.

(h) Enforceability in Jurisdictions. The Company and Executive intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Executive that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.

(i) Definitions. For purposes of this Section 6, the term “Company” means not
only Basin Water, Inc., but also any company, partnership or entity which,
directly or indirectly, controls, is controlled by or is under common control
with Basin Water, Inc.

7. Parachute Payments.

(a) Best Pay Provision. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any Payment under this
Agreement would, when combined with all other Payments Executive receives from
the Company or any successor or parent or subsidiary thereof, but for this
Section 7 be subject to the Excise Tax, then such Payments shall be either
(i) the full amount of such Payments or (ii) such lesser amount (with cash
payments being reduced before stock option compensation) as would result in no
portion of the Payments being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payments
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax.

(b) Determinations. All determinations required to be made under this Section 7,
including whether and to what extent the Payments shall be reduced and the
assumptions to be utilized in arriving at such determination, shall be made by
the certified public accounting firm used by the Company immediately prior to
the Change in Control or, if such firm declines to serve, such other nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”). The Accounting Firm shall provide detailed
supporting calculations both to the Company and the Executive at such time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive. For purposes of making the
calculations required by this Section 7, the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code.

 

16



--------------------------------------------------------------------------------

8. Insurance. The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies. Executive shall
have no interest in any such policies obtained by the Company.

9. Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in San Bernardino County, California, before a single
neutral arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case. Notwithstanding the preceding sentence, Executive and the Company
agree that, to the extent permitted by law, the arbitrator may, in his
discretion, award reasonable attorneys’ fees to the prevailing party; provided,
however, that the prevailing party shall be reimbursed for such fees, costs and
expenses within forty-five (45) days following any such award, but in no event
later than the last day of the Executive’s taxable year following the taxable
year in which the fees, costs and expenses were incurred; provided, further,
that the parties’ obligations pursuant to this sentence shall terminate on the
tenth (10th) anniversary of the date of Executive’s termination of employment.
Other costs of the arbitration, including the cost of any record or transcripts
of the arbitration, AAA’s administrative fees, the fee of the arbitrator, and
all other fees and costs, shall be borne by the Company. This Section 9 is
intended to be the exclusive method for resolving any and all claims by the
parties against each other for payment of damages under this Agreement or
relating to Executive’s employment; provided, however, that neither this
Agreement nor the submission to arbitration shall limit the parties’ right to
seek provisional relief, including without limitation injunctive relief, in any
court of competent jurisdiction pursuant to California Code of Civil Procedure §
1281.8 or any similar statute of an applicable jurisdiction. Seeking any such
relief shall not be deemed to be a waiver of such party’s right to compel
arbitration. Both Executive and the Company expressly waive their right to a
jury trial.

10. General Relationship. Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

11. Miscellaneous.

(a) Modification; Prior Claims. This Agreement, together with all agreements
referenced herein and all written plans or agreements evidencing Executive’s
Stock Awards, sets forth the entire understanding of the parties with respect to
the subject matter hereof, supersedes all existing agreements between them
concerning such subject matter, including without limitation, the Prior
Agreement, and may be modified only by a written instrument duly executed by
each party.

 

17



--------------------------------------------------------------------------------

(b) Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder; and provided further that any breach by the Company of
this provision shall be a material breach of this Agreement. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 1, 5, 6, 7, 9 and 11 of this Agreement shall
survive any termination of Executive’s employment.

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g) Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

Basin Water, Inc.

8731 Prestige Court

Rancho Cucamonga, CA 91730

Attention: Chairman of the Compensation Committee

If to Executive:

Richard A. Reese

4230 Broadleaf

Kingwood, TX 77345

 

18



--------------------------------------------------------------------------------

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

(h) Severability. All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.

(i) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 6 and 9,
any suit brought hereon shall be brought in the state or federal courts sitting
in San Diego, California, the parties hereto hereby waiving any claim or defense
that such forum is not convenient or proper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by California law.

(j) Non-transferability of Interest. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

(k) Gender. Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

(m) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

 

19



--------------------------------------------------------------------------------

(n) Withholding and other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

(o) Insurance; Indemnification. During the Employment Term and through at least
the fifth anniversary of the Executive’s termination of employment from the
Company, the Company agrees to maintain the Executive as an insured party on all
directors’ and officers’ insurance maintained by the Company for the benefit of
its directors and officers on at least the same basis as all other covered
individuals and to indemnify the Executive to the maximum extent permitted under
applicable law.

(p) Section 409A of the Code.

(i) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the severance payment
payable under Section 5 shall be paid no later than the later of: (i) the
fifteenth (15th) day of the third month following Executive’s first taxable year
in which such severance benefit is no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth (15th) day of the third month following the
first taxable year of the Company in which such severance benefit is no longer
subject to a substantial risk of forfeiture, as determined in accordance with
Section 409A of the Code and any Treasury Regulations and other guidance issued
thereunder. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder.

(ii) As provided in Internal Revenue Notice 2007-86, notwithstanding any other
provision of this Agreement, with respect to an election or amendment to change
a time and form of payment under this Agreement made on or after January 1, 2008
and on or before December 31, 2008, the election or amendment may apply only to
amounts that would not otherwise be payable in 2008 and may not cause an amount
to be paid in 2008 that would not otherwise be payable in 2008.

(Signature Page Follows)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

BASIN WATER, INC. By:   /s/ Michael M. Stark Name:   Michael M. Stark Title:  
President and Chief Executive Officer

 

/s/ Richard A. Reese Richard A. Reese

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

(INDIVIDUAL TERMINATION)

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

Certain capitalized terms used in this Release are defined in the Amended and
Restated Employment Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

I hereby confirm my obligations under Section 6 of the Agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), other
than claims for benefits under the Company’s “employee benefit plans” (as
defined in Section 3(3) of ERISA); the federal Americans with Disabilities Act
of 1990; the California Fair Employment and Housing Act, as amended; tort law;
contract

 

1



--------------------------------------------------------------------------------

law; statutory law; common law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
pursuant to the Company’s indemnification obligation pursuant to agreement or
applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me.

I acknowledge that no amount shall be paid pursuant to Sections 5(b)(i)(B),
(C) or (D) or Sections 5(b)(ii)(B), (C) or (D) unless, on or prior to the 60th
day following the date of my termination of employment, this Release has been
executed and remains effective on such date and any applicable revocation period
has expired without the Release being revoked by me.

 

RICHARD A. REESE   Date:    

 

2



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

(GROUP TERMINATION)

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

Certain capitalized terms used in this Release are defined in the Amended and
Restated Employment Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

I hereby confirm my obligations under Section 6 of the Agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), other
than claims for benefits under the Company’s “employee benefit plans” (as
defined in Section 3(3) of ERISA); the federal Americans with Disabilities Act
of 1990; the California Fair Employment and Housing Act, as amended; tort law;
contract



--------------------------------------------------------------------------------

law; statutory law; common law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
pursuant to the Company’s indemnification obligation pursuant to agreement or
applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me; and (F) I have
received with this Release a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.

I acknowledge that no amount shall be paid pursuant to Sections 5(b)(i)(B),
(C) or (D) or Sections 5(b)(ii)(B), (C) or (D) unless, on or prior to the 60th
day following the date of my termination of employment, this Release has been
executed and remains effective on such date and any applicable revocation period
has expired without the Release being revoked by me.

 

RICHARD A. REESE   Date:    

 

2